Citation Nr: 1403563	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
In September 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously remanded the appeal in April 2011, January 2013 and July 2013 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).

In a December 2013 letter, the Veteran indicated that he has been deemed 100 percent disabled by the Social Security Administration (SSA).  Although it is not entirely clear, it appears that his SSA disability claim may be premised on the same disability as is the subject of this appeal.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file, and he must be notified as to the unavailability of records.

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


